Citation Nr: 1431334	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  10-33 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for colon cancer, to include as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1964 to July 1969.  Commendations and awards include a Vietnam Service Medal with one Bronze Star and one Silver Star; a Vietnam Campaign Medal; and two Navy Unit Commendation Ribbons.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  Jurisdiction is now with the Indianapolis RO.

In May 2011 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in Indianapolis, Indiana.  A transcript of that hearing is of record.

In July 2013 the Board remanded the matter for additional development.  In light of the favorable outcome in this decision, no further action to ensure compliance with the Board's remand directives is required.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDING OF FACT

The Veteran's colon cancer, which onset after his separation from service, is due, at least in part, to his exposure to asbestos during active duty service.


CONCLUSION OF LAW

Colon cancer was incurred during active military service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for colon cancer, which he posits may be related to his exposure to asbestos during active duty service.  In support of his claim he has submitted medical treatise evidence that advises of a link between colon cancer and asbestos.  He also contends that he was exposed to asbestos during his service aboard the USS ORISKANY; particularly during a fire on the ORISKANY in October 1966 (during which 44 sailors and Officers lost their lives); and during the removal of asbestos from around the ships pipes after the fire.  He reports that in 1968 he and his cleaning crew removed asbestos from the floors of the ORISKANY with brooms and dustpans, five days a week, for four months, while the ship was docked in the San Francisco Naval Yards for major repairs and refurbishing.  He adds that he wore no protective gear.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran was not diagnosed with or treated for colon trouble during service, but ship's history records provided by the Veteran indicate that the U.S.S. ORISKANY was laden with asbestos during the Veteran's tour aboard that ship, and there is no allegation or evidence that the Veteran was exposed to asbestos prior to service.  Moreover, post-service medical records, including April 1988 biopsy records, note colorectal cancer.  The question then is whether the Veteran's colon cancer is related to service.  

In an opinion dated in November 2013 a VA examiner first declared that "the claimed condition was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness."  She explained that while it is clear that the health risks from asbestos exposure increase with heavier exposure and longer exposure time, investigators have found asbestos-related diseases in individuals with only brief exposures.  She stated that according to the American Cancer Society, some studies have suggested that workplace asbestos exposure may be linked to cancers of colon and rectum; but that the link between these cancers and asbestos is not as clear as it is for lung cancer or mesothelioma.  She also advised that those who develop asbestos-related diseases usually show no signs of illness until years after their first exposure; and added that it can take from 10 to 40 years or more for symptoms of an asbestos-related condition to appear.  She then stated, in contravention of her earlier opinion, that given the lack of research to show that exposure to asbestos is directly related to colon cancer and in view of the risk factors this Veteran had for colon cancer of tobacco and alcohol, it is less likely as not the Veteran's colon cancer is due to his reported exposure of asbestos during service.

Although the 2013 VA examiner opined that the Veteran's colon cancer was less likely as not due to asbestos exposure because of his other risk factors of tobacco and alcohol, the mere recognition of a link between colon cancer and asbestos exposure is probative evidence in this asbestos-exposed Veteran's favor.  The Board accordingly finds the evidence to be in equipoise.  Therefore, and according the Veteran all reasonable doubt, the Board finds that service connection for colon cancer is warranted.    


ORDER

Service connection for colon cancer is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


